Citation Nr: 1114347	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1945 to August 1946.  After his active duty service, the Veteran served in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left leg disability, including left knee disability, is not attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a left leg disability that is the result of disease or injury incurred in or aggravated by active military service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation that stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Veteran was apprised of VA's duties to both notify and assist in correspondence dated in July 2006 and August 2008.  Specifically, regarding VA's duty to notify, the notifications to the Veteran apprised him of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither VCAA letter specifically informed the Veteran of what was required to substantiate a claim for service connection on the merits.  However, from the outset the Veteran has demonstrated actual knowledge of what was required to establish a claim for service connection on the merits.  The Veteran submitted a lay statement from a fellow service member to corroborate his account of an in-service injury, and submitted statements describing an in-service fall that he believes caused a currently diagnosed left knee disability.  These statements demonstrate that the Veteran was aware of the need to show evidence of an in-service injury.  Further, in a May 2009 notice of disagreement (NOD) submitted by the Veteran's representative on behalf of the Veteran, his representative stated that a 2006 VA Compensation and Pension examination did not include an opinion as to the etiology of the Veteran's left leg disability, and was therefore inadequate.  This statement shows actual knowledge of the need to show a relationship between a current disability and an in-service injury.  The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the appellant had a meaningful opportunity to participate in the development of his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim, thus affording a meaningful opportunity to participate in the adjudication of the claim).  The Board is therefore satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records, and provided examinations in furtherance of his claim.  Although in June 2009, the RO made a Formal Finding on the Unavailability of the complete service treatment records, after further review, it was determined that the complete STRs were in the claims file.  See June 2010 emails exchanged with Veteran Benefits Administration.  Although service personnel records were not associated with the claims file (despite a June 2010 request by the Board in a remand to associate all personnel records with the file), the Board finds that the Veteran is not prejudiced by the agency of original jurisdiction (AOJ's) failure to obtain these records.  The records were requested to help verify the Veteran's in-service injury-specifically, his claim that he fell while aboard the USS William Seiverling DE441 in 1946.  The service personnel records would verify that the Veteran served aboard the ship he claimed.  In this case, the Board is now conceding the occurrence of the in-service incident, and therefore, obtaining the personnel records is not now necessary to verify the Veteran's assignment aboard ship.

The Board notes that VA examinations with respect to the issue on appeal were obtained in October 2006 and December 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the October 2006 opinion was inadequate because, although the VA physician examined the Veteran, he did not provide an opinion regarding whether any left leg disability was traceable to active military service.  However, another VA opinion was obtained in December 2010, which the Board finds adequate, as it was predicated on a review of the STRs and medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, including the Veteran's and fellow service member's lay statements regarding the in-service injury.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Analysis

The Veteran alleges that he slipped and fell, injuring his left leg while stationed aboard a destroyer escort, U.S.S. William Seiverling DE441, in San Diego in 1946.  Specifically, he stated that while washing off the top of the bridge with three other seamen, he slipped and fell over the side about twelve feet.  He reported raking his left leg on the edge and scraping the front of the left lower leg from his knee down to his ankle.  When he landed, the Veteran felt pain where the skin was scraped open, but noted that he did not have back pain, knee pain, or ankle pain.  He reported that he was taken to the dispensary, and recalled being bandaged, and lying around for a week.  The Veteran noted that the abrasion healed without infection, and he returned to normal duty.  At an October 2006 VA examination, the Veteran stated that he had forgotten about his in-service injury until a few months earlier when he started experiencing problems with his left knee.  See also a July 2007 statement by the Veteran.

The Veteran submitted a June 2008 letter from D.B., a fellow service member who served aboard the USS William Seiverling DE 441 from late in 1945 to December 1946.  D.B. noted that the Veteran was also assigned to this ship during a part of this time.  D.B. stated that he remembered the Veteran falling and hurting his leg and limping for a time.  D.B. noted that it happened 62 years ago, and that he could not remember all the details.

The service treatment records (STRs) from the Veteran's period of active and reserve duty do not contain evidence of a left leg or knee disability.  For example, at an August 1946 Report of Medical Examination prepared at the Veteran's discharge from active duty service, the physician noted normal extremities, and a January 1955 Report of Medical Examination also revealed a normal clinical evaluation for the Veteran's lower extremities.  In January 1955, and March 1956 Reports of Medical History, the Veteran answered no to the question "have you ever had or have you now" a trick or locked knee, arthritis, or swollen and painful joints.  In February 1957, he reported that he was in very good health and physical condition.  The Veteran did not mention a left leg/knee disability on any Report of Medical History.

An August 2001 progress note is the first documented post-service record of a left leg problem.  Specifically, the Veteran presented complaining of left knee pain that started two days earlier.  He did not recall any specific injury but noted that it was stiff when he got up on it, and loosened up a bit during the course of the day.  The physician noted that the Veteran had a previous right knee joint replacement.  X-rays were taken and revealed significant arthritic degenerative change, and the Veteran was assessed with degenerative arthritis of the left knee.

A June 2003 x-ray gave the impression of calcium pyrophosphate dihydrate deposition disease (CPPD) (also referred to as pseudogout or chondrocalcinosis).  See June 2003 x-ray.  An October 2006 VA examiner diagnosed the Veteran with left knee osteoarthritis and found a healed abrasion on the left leg.

Records from the Olmsted Medical Center dated from July 2008 through September 2008, show that the Veteran presented on a Tuesday in a wheelchair for examination.  He had fallen on Saturday when he was picking some asparagus in the garden.  He fell and hurt his left hip and buttock region, and he also fell again the previous night (Monday) when he was in the bathroom, and he hurt himself from his hip to his knee.  The assessment provided was status-post fall with strain to the musculature of the proximal left knee.  X-rays two months later revealed chondrocalcinosis, and bilateral patellofemoral disease.

The Veteran's wife submitted a statement in January 2010, noting that she was married to the Veteran in March of 1948, and the only time he limped was if he hit his left knee in some way.  She noted that a fellow service member, and friend after service, J. was on the bridge, hosing it off when the Veteran fell.  She noted that J. and another sailor helped the Veteran to sick bay.  The Veteran's wife noted that after he was discharged from military service, J. and his wife were their friends and the four of them used to talk about the Veteran's in-service injury.

The Veteran was afforded a VA examination in December 2010.  At this examination, the Veteran reported that in 1946, he fell 20 feet and landed on his feet, injuring his left knee.  He reported that two service members helped him to ambulate to see the corpsman.  The Veteran noted that he did not receive any particular treatment at the time of the fall, although he noted that his left leg was "scanned."  He did not report any other treatment for a left knee condition while in the military.  The Veteran reported that he was first seen for his left knee about 15 years ago.  He noted that although he tried to be careful, he still falls about every six months when twisting, and noted that his last fall was two weeks ago.  The VA examiner, D.K., diagnosed the Veteran with chondrocalcinosis, and patellofemoral disease in both knees.  An x-ray taken at the time of the examination revealed degenerative joint disease mainly in the patellofemoral joint.  The VA examiner opined that the Veteran's left knee patellofemoral degenerative changes were less likely than not caused by or the result of the fall described by the Veteran while he was on active duty.  The VA examiner explained that the 1946 Report of Medical History, and 1955 Report of Medical Examination did not describe any abnormalities or problems with the left knee.  Further, Dr. K. explained that traumatic arthritis resulting from a fall as the Veteran described would be expected to be symptomatic within five years, and the 1955 medical examination, which was approximately nine years after the reported incident did not mention a left knee problem.  Dr. K. noted that the Veteran was first seen for a left knee condition in 2001 with a history of two days of left knee pain.  Dr. K. noted that the Veteran's disability was most likely just the normal progression of left knee degenerative joint disease consistent with aging.  In arriving at this opinion, the VA examiner considered the June 2008 statement of D.B., the January 2010 statement by the Veteran's wife, in addition to the STRs and the relevant post-service medical records.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

The Veteran is currently diagnosed with CPPD (also referred to as pseudogout or chondrocalcinosis), patellofemoral disease, and degenerative joint disease of the left knee.  The Board concedes the occurrence of a 1946 in-service incident where the Veteran slipped and fell, injuring his left leg while aboard the U.S.S. William Seiverling DE 441.  Specifically, the Veteran stated that while washing off the top of the bridge with three seaman, he slipped and fell over the side of the bridge.  He reported raking his left leg on the edge and scraping the front of his left lower leg from his knee to his ankle.  A June 2008 statement from a fellow service member, D.B. noted that he was assigned to the ship during the same time as the Veteran and remembered the Veteran injuring his leg in a fall and limping around for a while.  Although the service treatment records do not document the fall, there is also no evidence contradicting the Veteran's or D.B.'s statements that the in-service incident took place.  As such, providing the Veteran with the benefit of the doubt, the Board concedes the occurrence of the 1946 in-service incident.  

However, despite evidence of an in-service injury, the record does not contain a medical opinion linking currently diagnosed disability to the 1946 in-service incident.  In fact, an August 2010 VA examiner, D.K., opined that the Veteran's disability was less likely than not caused by or the result of the fall described by the Veteran while he was on active duty.  Dr. K. explained that traumatic arthritis resulting from a fall as the Veteran described would be expected to be symptomatic within five years, but the 1955 Report of Medical Examination prepared nine years after the 1946 incident, did not mention a left lower extremity problem.  Further, although the in-service fall occurred in 1946 during the Veteran's period of active duty service, he was discharged from active duty in August 1946, and at the time of his August 1946 medical examination the physician did not describe any abnormalities or problems with the left leg or knee; instead he noted normal extremities.  Dr. K. also noted that the Veteran was seen for the first time with left knee pain in August 2001 (decades after discharge from service) with a history of only two days of left knee pain.  Dr. K. concluded that the Veteran's left knee disability-patellofemoral degenerative changes were most likely just the normal progression of left knee degenerative joint disease consistent with aging.

In his 2010 examination report, Dr. K. laid out all the medical records and lay statements that he had considered in arriving at his opinion.  These records included D.B.'s June 2008 statement, the Veteran's wife's January 2010 statement, private medical records, and the service treatment records.  Dr. K. supported his opinion with a thorough rationale that is consistent with the evidence of record.

During his February 2006 Application for Compensation Benefits, the Veteran reported that his left leg disability began in 1946.  In a September 1965 Application for Compensation benefits, the Veteran stated that in 1946 he fell on a ship and hurt his left leg and had experienced residuals since service.  However, although the Veteran is competent to report that he has experienced continuous knee pain ever since the in-service injury, as knee pain is observable by a lay person, (see Clyburn v. West, 12 Vet. App. 296, 301 (1999)), the Board does not find his statement that he has experienced residuals of his 1946 in-service injury ever since it happened to be credible.  Specifically, in terms of continuity of symptomatology since the 1946 accident, in January 1955 and March 1956 Reports of Medical History, the Veteran answered no to the question "have you ever had or have you now" a trick or locked knee, arthritis, or swollen and painful joints.  In addition, in February 1957, he reported that he was in very good health and physical condition.  The Veteran did not mention a left leg disability on any Report of Medical History despite his later allegation in a 1965 application for benefits that he experienced left leg/knee residuals ever since the in-service incident.  Further, an August 1946 discharge examination from active duty service, and a January 1955 medical examination from the Veteran's period of reserve duty both reflect normal clinical evaluations for the Veteran's lower extremities.  Finally, during an October 2006 VA examination, the Veteran himself reported that he had forgotten about his in-service knee injury until a few months ago when he started experiencing problems with his left knee.  This statement also contradicts the Veteran's earlier statement that he experienced left knee problems since the 1946 in-service fall.

In summary, despite evidence of an in-service fall in 1946 while the Veteran was on active duty, the evidence does not show that the Veteran's currently diagnosed left leg disabilities, which include chondrocalcinosis, patellofemoral syndrome, and degenerative joint disease are traceable to the in-service incident described by the Veteran.  As noted by the 2010 VA examiner, traumatic arthritis resulting from a fall as the Veteran described would be expected to be symptomatic within five years; however, nine years after the incident, in 1955, a medical examination did not show any knee abnormalities.  No other medical authority has contradicted the 2010 VA examiner's assessment that it was less likely than not that the Veteran's current left knee disability is attributable to service.  Additionally, the record does not show credible evidence of continuity of knee symptoms since the 1946 in-service injury.

Finally, degenerative arthritis of the left knee was not manifested to a compensable degree within a year of the Veteran's separation from service, as the first documented post-service evidence of left knee degenerative changes was not shown until 2001-decades after service.  Consequently, a presumption of service incurrence may not be made.  38 C.F.R. §§ 3.307, 3.309.

In deciding this issue, the Board has considered the benefit-of- the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.


ORDER

Service connection for a left leg disability, including left knee disability, is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


